Case 1:16-cv-20501-FAM Document 124 Entered on FLSD Docket 09/30/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 16-20501-CIV-MORENO
RUBEN SEBASTIAN,

Plaintiff,

VS.

JAVIER ORTIZ, CITY OF MIAMI, and
RODOLFO LLANES,

Defendants.
/

FINAL ORDER OF DISMISSAL AND
ORDER DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon Mediator Matthew Hodes calling and informing
the Court on September 27, 2019 of a settlement in this matter. Accordingly, it is

ADJUDGED that in light of the parties settling this action, this case is DISMISSED in
accordance with the settlement agreement. The Court shall retain jurisdiction for six months to

enforce the terms of the settlement agreement. It is also

ADJUDGED that all pending motions are DENIED as moot.

i
DONE AND ORDERED in Chambers at Miami, Florida, this 30 Of September 2019.

 

Copies furnished to:

Counsel of Record
